PER CURIAM.
Because this is an appeal from an order which denied a motion to dismiss for failure to timely serve a defendant, it is not an appealable, non-final order. The appeal is, accordingly, dismissed. See Thomas v. Silvers, 701 So.2d 389 (Fla. 3d DCA 1997), review granted, No. 91,860, — So.2d(Fla. Mar. 31, 1998); Khandjian v. Compagnie Financiere Mediterranee Cofimed, S.A., 619 So.2d 348 (Fla. 2d DCA 1993). Similar to the Third District in Thomas v. Silvers, we certify conflict with Mid-Florida Associates, Ltd. v. Taylor, 641 So.2d 182 (Fla. 5th DCA 1994), and Comisky v. Rosen Management Service, Inc., 630 So.2d 628 (Fla. 4th DCA 1994) (en banc).
APPEAL DISMISSED.
BARFIELD, C.J., ERVIN and WOLF, JJ., CONCUR.